LILLIAN M. JONES, M.D., Petitioner/Plaintiff-Appellant,
v.
UNIVERSITY OF HAWAII, HAWAII RESIDENCY PROGRAM, INC., NALEEN ANDRADE, M.D., COURTENAY MATSU, M.D., D. CHRISTIAN DERAUF, M.D, TERRY LEE, M.D., and IQBAL AHMED, M.D., Respondents/Defendants-Appellees.
No. 29867.
Supreme Court of Hawaii.
December 21, 2009.

ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
MOON, C.J., for the court[1]
Petitioner/plaintiff-appellant Lillian M. Jones, M.D.'s application for writ of certiorari, filed on December 1, 2009, was filed ninety-one days after the filing of the ICA's September 1, 2009 order of dismissal. The application is untimely. See HRS § 602-59(c) (Supp. 2008). Therefore,
IT IS HEREBY ORDERED that the application for writ of certiorari is dismissed.
NOTES
[1]  Considered by: Moon, C.J., Nakayama and Duffy, JJ., and Circuit Judge Chan, in place of Acoba, J., recused, and Circuit Judge Chang, in place of Recktenwald, J., recused.